NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 12a0106n.06

                                             No. 09-1843

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                           FILED
                                                                                      Jan 31, 2012
MICHAEL TAYLOR,                                   )
                                                  )                             LEONARD GREEN, Clerk
                Petitioner-Appellant,             )
                                                  )     ON APPEAL FROM THE
v.                                                )     UNITED STATES DISTRICT
                                                  )     COURT FOR THE EASTERN
CAROL HOWES,                                      )     DISTRICT OF MICHIGAN
                                                  )
                Respondent-Appellee.              )


BEFORE: MARTIN, SUHRHEINRICH and COLE; Circuit Judges.

        PER CURIAM. Michael Taylor, a Michigan prisoner, appeals from the order of the district

court denying his petition for writ of habeas corpus under 28 U.S.C. § 2254. On appeal Taylor

argues that the state trial court’s refusal to declare a mistrial after a witness gave improper testimony

violated his Due Process right to a fair trial and that its application of the sadism sentencing

guidelines deprived him of his Due Process liberty interest. After carefully reviewing the district

court’s opinion, the record, and the applicable law, and having heard oral argument, we are satisfied

that the issues were thoroughly and correctly resolved by the district court. We therefore AFFIRM

the decision of the district court dated May 29, 2009, denying Taylor’s petition for writ of habeas

corpus, for the reasons stated in that opinion.